DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-13 and 15-20 have been presented for examination based on the amendment filed on 9/23/2021.
Rejection for claims 1-7, 9-10, 12-20 rejected under 35 U.S.C. 101 is withdrawn.
Rejection for claim 5 rejected under 35 U.S.C. 112(b) is withdrawn in view amendment.
Claims 1-7, 9-10, 12-13, 15-18 are newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by NPL “An Open Software Platform for the Automated Design of Paper-Based Microfluidic Devices” by Nicholas S. DeChiara et al., in view of NPL “Design and simulation of fluid flow in paper based microfluidic platforms” by Nidhin T Madhua et al. 
Claims 11 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeChiara et al, in view of NPL “Design and simulation of fluid flow in paper based microfluidic platforms” by Nidhin T Madhua et al., further in view of US PGPUB No. 20160334620 by Reboud et al.
This action is made Final.

Response to Amendment regarding Claim Rejections - 35 USC § 101
Rejection for claims 1-7, 9-10, 12-20 is withdrawn as applicant has amended limitations of claim 8 into independent claims 1, 12 and 18 which now require “performing, by a simulation and optimization tool, a device parametrization and computer simulation of the candidates determined for implementation of the proposed substrate- based microfluidic device that includes a recommendation of the microfluidic elements as candidates by performing flow simulations of liquid transport through porous paper fibers of the hydrophilic paper of a microfluidic paper-based analytical device (micropad)” making the claim as a whole cannot Practically be Performed in the Human Mind, specifically the flow simulation of liquid transport, as per MPEP 2106.04(a)(2)III A.
Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.13:
It is respectfully submitted that DeChiara does not identically disclose or suggest this feature. As to cited FIGS. 1 and 4, as well as page 3 of Chiara, cited by the Office Action as disclosing the feature of “at least one blueprint parameter,” (see Office Action, page 11, regarding claims 9 and 17), these cited sections at best merely describe “a system that would automatically generate cutting pattern outlines of device designs ...”. (See Chiara, page 3.) A blueprint parameter comprising a detection type or a sample type, as provided in the context of claim 1, is not disclosed or suggested. Claim 1 is allowable for at least this reason.

Further, to advance prosecution, claim 1 is further amended herein to include the feature of “receiving ... at least one constraint comprising a reagent volume limit ...” Support for this amendment can be found, for example, in paragraph [0037] of the Specification as originally filed.

(Response 1) DeChiara teaches on Pg.1 detection type or a sample type as nucleic acid detection (See Introduction). Further the claim is now rejected under obviousness with DeChiara in view of Madhu, where Madhu also teaches use of paper microfluidic devices used for sensing application and is widely used in liver function test , HIV test , and pregnancy test (Madhu: Introduction). Further the 
(Argument 2) Applicant has argued in Remarks Pg.15-16:
It is respectfully submitted that a mere display of a table illustrating different parameters of paper does not disclose or suggest an act of selection of a paper type, let alone one that most closely accommodates the at least one blueprint parameter and the at least one constraint, as required by claim 1. That is because a mere simulation or tabulation is wholly different from an act of selection in view of the specific blueprint parameter and constraint considerations. Claim 2 is allowable for this additional reason.

(Response 2) Madhu Table 1 show substrate material selections as different Whatman Grade 1-4 selected for simulation and their respective results. Madhu Pg. 7 further states "... The following table shows how the porosity, capillary pressure drop, permeability and velocity and standard deviation in the concentration of various positions of different grades of Whatman filter paper.
From the table it is observed that the standard deviation in the concentration with respect to distance is least in the case of Whatman Grade 2 and Whatman Grade 3. So these kinds of paper will be suitable for the fabrication of lateral flow paper based microfluidic devices for point of care application....". This clearly is selection based on point of care application constraint. Applicant has not shown what constraint is not met in substrate selection.
No new arguments are made for claim 11, 19 and 20. Examiner respectfully find applicant’s arguments unpersuasive.
----- This page is left blank after this line -----

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, 9-10, 12-13, 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by NPL “An Open Software Platform for the Automated Design of Paper-Based Microfluidic Devices” by Nicholas S. DeChiara et al., in view of NPL “Design and simulation of fluid flow in paper based microfluidic platforms” by Nidhin T Madhua et al. 
Regarding Claim 1 & 18 (Updated 12/10/21)
DeChiara teaches computer-implemented method & A prototyping platform for creating a design blueprint of a microfluidic substrate/paper-based analytical device (micropad), by a design and prototyping platform (DeChiara: See title “An Open Software Platform…” and method as described in the implementation of AutoPAD software) , the method comprising: receiving at least one blueprint parameter  (DeChiara : Pg.2 Fig.1 & Fig4 show two examples showing various parameters, inputs and outputs as configured by AutoPAD software) comprising a detection type1  or a sample type (DeChiara : Pg..1 ¶1"... Three-dimensional devices, prepared from strategies that employ multiple layers of paper13 or a single folded layer of paper14, facilitate spatial separation of stored reagents (a requirement for multiplexed assays)15,16, performing sequential multistep reactions (e.g., immunoassays, nucleic acid detection)17–20,..." – showing detection type to be immunoassay of sample containing nucleic acid as an example) and at least one constraint comprising a reagent volume limit  (DeChiara : Pg..1 ¶1"... Three-dimensional devices, prepared from strategies that employ multiple layers of paper13 or a single folded layer of paper14, facilitate spatial separation of stored reagents (a requirement for multiplexed assays)15,16 Pg. 3 “…Device designs have specific desired dimensions, as it is important to control factors related to experimental performance (e.g., total channel volume), economy (e.g., minimizing material waste), and operability (e.g., holding or manipulating a device)… Therefore, AutoPAD will compile images into PDF files of set dimensions based on the user’s specifications..” – Pg. 1 citation above teaches that paper based microfluidic devices are known to separate stored reagent and Pg.3 citation teaches that in general the volume of such can be user determined based on user’s specification. ) associated with a proposed substrate-based microfluidic device including a hydrophilic material  (DeChiara : as Paper-based microfluidic device modeling Pg. 1 ¶1) and an arrangement of a pattern of a hydrophobic material (DeChiara: Pg. 3 ¶1“…patterned with hydrophobic barriers (e.g., using photoresist or wax)…”) ; determining an arrangement of a plurality of microfluidic device elements as candidates for implementation of the proposed substrate-based microfluidic device  (DeChiara: Pg.4-5 Case studies 1-5, Fig.1, 4) ; and outputting a design blueprint of the proposed substrate-based microfluidic device/micropad  (DeChiara: e.g. Pg.3 Fig. 3 Case Study 1 ) .
DeChiara does not specifically teach limitation performing, by a simulation and optimization tool, a device parameterization and computer simulation of the candidates determined for implementation of the proposed substrate-based microfluidic device that includes a recommendation of the microfluidic elements as candidates by performing flow simulations of liquid transport through porous paper 
Madhua teaches performing, by a simulation and optimization tool, a device parameterization and computer simulation of the candidates determined for implementation of the proposed substrate-based microfluidic device that includes a recommendation of the microfluidic elements  (Madhua : Section 3.2) as candidates by performing flow simulations of liquid transport through porous paper fibers of the hydrophilic paper of a microfluidic paper-based analytical device (micropad) (Madhua: Section 2 & specifically 2.2).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Madhua to DeChiara as they are analogous art in the field of modeling and simulation of microfluidic devices (DeChiara: Pg. 1 ¶1 and  Madhua: Abstract).
Regarding Claim 2
Teachings of DeChiara is shown in the parent claim 1. DeChiara does not specifically teach limitation of claim 2.
Madhua teaches wherein the hydrophilic material comprises paper, the method further comprising: selecting, by a material recommendation tool configured to analyze a database of substrate materials and associated properties, a paper type for the substrate-based microfluidic device that most closely accommodates the at least one blueprint parameter and the at least one constraint (Madhua: Section 2 & specifically 2.2; 3.2 showing the recommendation Pg. 7 “…From the table it is observed that the standard deviation in the concentration with respect to distance is least in the case of Whatman Grade 2 and Whatman Grade 3. So these kinds of paper will be suitable for the fabrication of lateral flow paper based microfluidic devices for point of care application…”; constrains and parameters in Table 1).
Regarding Claim 3
DeChiara teaches arranging, by a computer-aided design (CAD) tool, the candidates for implementation of the proposed substrate-based microfluidic device (DeChiara: Pg.3 Section “Identification of Desired Features.” Showing arranging in AutoPAD tool at different levels.) .
Regarding Claim 4 
DeChiara teaches performing, by a simulation and optimization tool, a device parameterization and computer simulation of the candidates determined for implementation of the proposed substrate-based microfluidic device (DeChiara: Pg. 2-3 Section “Design of Software Interface” the parameterization is handled as “…when the properties of one node are modified (e.g., spatial location), then the corresponding properties of all attached nodes will be automatically reconfigured (Fig. 2)…”) .
Regarding Claim 5 
Madhua teaches wherein the device parameterization and optimization performed by the simulation and optimization tool further comprises recommending microfluidic elements (Madhua: Pg. 7 “…From the table it is observed that the standard deviation in the concentration with respect to distance is least in the case of Whatman Grade 2 and Whatman Grade 3. So these kinds of paper will be suitable for the fabrication of lateral flow paper based microfluidic devices for point of care application…”; constrains and parameters in Table 1)
as the candidates determined for implementation with the substrate-based microfluidic device based on the computational simulation (Madhua: section 2.2).
Regarding Claim 6
DeChiara teaches wherein the design blueprint comprises information to construct a microfluidic paper-based analytical device (micropad)  (DeChiara : Pg.1 ¶2) having one or more layers of a hydrophilic paper with hydrophobic barriers arranged thereon (DeChiara: Pg.3 Fig.2 showing multiple layers of hydrophilic paper and Section “Identification of Desired Features” discussing hydrophobic barrier as wax being used for patterning) .
Regarding Claim 7 & 16
DeChiara teaches at least one hydrophobic material layout  (DeChiara: Fig.3 or Fig.4) , and at least one recommended fabrication and assembly recipe to construct the micropad  (DeChiara: Fig.4, Pg. 1 ¶3) . DeChiara does not teach choosing paper material.
Madhua wherein the design blueprint of the micropad includes at least one recommended paper material  (Madhua: Pg. 7 “…From the table it is observed that the standard deviation in the concentration with respect to distance is least in the case of Whatman Grade 2 and Whatman Grade 3. So these kinds of paper will be suitable for the fabrication of lateral flow paper based microfluidic devices for point of care application”).  
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Madhua to DeChiara as they are analogous art in the field of modeling and simulation of microfluidic devices (DeChiara: Pg. 1 ¶1 and  Madhua: Abstract).
Regarding Claim 9 & 17 (Updated 12/10/21)
DeChiara teaches wherein the at least one blueprint parameter comprises a number of inputs, a number of outputs, a number of layers of hydrophilic paper, (DeChiara : Pg.2 Fig.1 & Fig4 show two examples showing various parameters, inputs and outputs as configured by AutoPAD software), and wherein the at least one constraint comprises a reaction time limit, a processing volume limit, a processing time limit, a sample volume limit or an absorption time limit (DeChiara : Pg. 3 “…Device designs have specific desired dimensions, as it is important to control factors related to experimental performance (e.g., total channel volume), economy (e.g., minimizing material waste), and operability (e.g., holding or manipulating a device)… Therefore, AutoPAD will compile images into PDF files of set dimensions based on the user’s specifications..” – total channel volume would processing volume limit.).
Regarding Claim 10
DeChiara  teaches wherein the outputting of the design blueprint includes a recommended sequence, by a fabrication and assembly recommendation tool, of fabrication operations and an assembly recipe for construction of a microfluidic paper-based analytical device (micropad)  (DeChiara: See Pg.1 ¶3 showing fabrication and recipe as shown in Fig.3 & 4 ).
Regarding Claim 12 (Updated 12/10/21)
DeChiara teaches non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer device having a design and prototyping platform to carry out a method of creating a design blueprint of a substrate-based microfluidic device as the AutoPAD software (DeChiara :  as shown in Fig.1). Claim 12 recites similar limitations as claim 1 and is rejected likewise.
Regarding Claim 13
Teachings of DeChiara is shown in the parent claim 12. DeChiara does not specifically teach limitation of claim 13.
Madhua teaches selecting, by a material recommendation tool configured to analyze a database of substrate materials and associated properties, a best paper type for the substrate-based microfluidic device (Madhua: Pg. 7 “…From the table it is observed that the standard deviation in the concentration with respect to distance is least in the case of Whatman Grade 2 and Whatman Grade 3. So these kinds of paper will be suitable for the fabrication of lateral flow paper based microfluidic devices for point of care application…”;), based on the at least one blueprint parameter and the at least one constraint (Madhua: constrains and parameters in Table 1).
Regarding Claim 15
DeChiara teaches arranging, by a computer-aided design (CAD) tool, the candidates for implementation of the proposed substrate-based microfluidic device (DeChiara: e.g. Fig.4). 
DeChiara does not explicitly teach performing, by the simulation and optimization tool, the device parameterization and optimization includes performing computational simulation and recommendation of the candidates for implementation with the substrate-based microfluidic device.
Madhua teaches performing, by the simulation and optimization tool (Madhua: Section 2.2 as Comsol simulation), the device parameterization and optimization includes performing computational simulation and recommendation of the candidates for implementation with the substrate-based microfluidic device (Madhua: Conclusion “It was found that Whatman filter paper grade 2 and 3 have got maximum uniformity in the concentration of the reagent after sampling and thereby it can be used for the fabrication of paper based microfluidic devices.”) .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Madhua to DeChiara as they are analogous art in the field of modeling and simulation of microfluidic devices (DeChiara: Pg. 1 ¶1 and  Madhua: Abstract).
Claims 11 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeChiara et al, in view of NPL “Design and simulation of fluid flow in paper based microfluidic platforms” by Nidhin T Madhua et al., further in view of US PGPUB No. 20160334620 by Reboud et al.
Regarding Claim 19
Teachings of DeChiara is shown in the parent claim 10. DeChiara does not specifically teach limitation of claim 19.
Madhua teaches a recommendation tool configured to analyze a database of hydrophilic materials (Madhua: See Table 1) and associated properties, and to select a type of a hydrophilic paper for each layer of the proposed micropad (Madhua: Conclusion).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Madhua to DeChiara as they are analogous art in the field of modeling and simulation of microfluidic devices (DeChiara: Pg. 1 ¶1 and  Madhua: Abstract).
DeChiara & Madhu does not teach reflow simulation.
 Reboud teaches wherein the optimization tool is further configured to perform reflow simulation  (Reboud : Fig.5, 10 & 11 & [0110]-[0132])  to predict deformation of hydrophobic barriers impregnated in the hydrophilic paper of the proposed micropad and respectively pre-compensate a size of the hydrophobic barriers based on the predicted deformation of the hydrophobic barriers (Reboud: [0115] Fig.5 element 1104); and a fabrication and assembly recommendation tool configured to select a sequence of fabrication operations and an assembly recipe for construction of the proposed micropad, wherein the output design blueprint of the proposed micropad includes at least one material recommendation, a hydrophobic barrier layout, and a fabrication and assembly recipe (Reboud: [0048] “The invention makes it possible to guide the design process of the initial [sh]ape and the fabrication process (notably the reflow temperature and time parameters) with a precision such that it is possible to estimate the chances of success of a reflow operation before even performing this operation in concrete terms. Moreover, the method according to the invention is suitable for determining the optimal initial shape that should undergo reflow to obtain the sought structure….”; as seen Fig.10-11) .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Reboud to DeChiara as they are analogous art in field of microfluidic device designing using thermos deformable layer (Reboud: Abstract; DeChiara: Pg.3 Section “Identification of Desired Features”) and DeChiara goal is to get most accurate micropad, which by the process described in Reboud Fig.5 one can achieve.
Regarding Claim 20
DeChiara teaches wherein the fabrication and assembly recommendation tool is configured to output the design blueprint to a fabrication device configured to arrange the pattern of the hydrophobic material on the proposed micropad (DeChiara: Fig.4 & Case Study 5; in view of the section “Identification of Desired Features”) ; and wherein the fabrication and assembly recommendation tool is configured to include in the design blueprint a recommended sequence of fabrication operations and an assembly recipe for construction of a three-dimensional micropad comprising a plurality of tiers of one or more types of hydrophilic material (DeChiara: Fig.4 “Use of AutoPAD to design a multilayer device that splits four samples into sixty-four test zones. The left panel displays a section of code used to create the design, where the command to be modified is highlighted in yellow. The middle panels (layers 1–5) display the AutoPAD outputs (as PNG files) of the full device design. The right panel is an image of a paper-based device fabricated from the AutoPAD design with dye added to each of the sample introduction zones. The top and bottom rows illustrate original and modified designs….”).
Regarding Claim 11 (Updated 12/10/21)
Teachings of DeChiara & Madhu are shown in the parent claim 10. DeChiara & Madhu do not specifically teach limitation of claim 11, although DeChiara teaches reflow as application of the wax/hydrophobic layer and heating (DeChiara: Fig.3 & Pg.3 Section “Identification of Desired Features”).
Motivation to combine DeChiara & Madhu is as shown in parent claim 1.
Reboud performing a reflow simulation to predict deformation of hydrophobic barriers impregnated in the hydrophilic paper of the micropad (Reboud: [0115] Fig5 element 1104) , and compensating for a size of the hydrophobic barriers provided in the design blueprint of the micropad based on the predicted deformation (Reboud: Fig.5 flow elements 1106 to determine the correlation .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Reboud to DeChiara as they are analogous art in field of microfluidic device designing using thermos deformable layer (Reboud: Abstract; DeChiara: Pg.3 Section “Identification of Desired Features”) and DeChiara goal is to get most accurate micropad, which by the process described in Reboud Fig.5 one can achieve.
Relevant Prior Art of Record
Prior Art NPL by Krishnendu Chakrabarty et al, “Design Tools for Digital Microfluidic Biochips: Toward Functional Diversification and More than Moore” teaches CAD techniques allow biochip users to concentrate on the development of nanoscale bioassays, leaving chip optimization and implementation details to design automation tools. Also CAD techniques for microfluidic biochips must adequately handle unique constraints that arise due to the fluidic aspects of the underlying technology. See Pg.1001-1002.
Prior Art NPL by Ali Kemal Yetisen et al, “Paper-based microfluidic point-of-care diagnostic devices” teaches general background and history of paper based microfluidic devices dating back to 1949 (See Pg.2215).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Friday, December 10, 2021

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Madhu (secondary prior art here) also teaches in Introduction “Paper based microfluidic devices for sensing application are widely used, which include liver function test [3], HIV test [4], and pregnancy test
        [5].” Which can also be detection type/sample type.